Scott, J.,

dissenting.

I am not satisfied that the Court acted properly in striking out the plea. To apply the statute of 27th February, 1843, to this case, .would be to deprive the defendant of the option, which the law gave him, to plead specially, and verify his pleas, or to plead the general issue, and give notice of the special matter of defence. As to the objection, that in covenant there is no general issue, and therefore a party could not have any option, the plea of non est factum, though not in strict legal acceptation a general issue, yet, under the late statute, in an áetion of covenant, it must be so regarded. A statute exactly similar to ours,'in force in the State of Ohio, has received a like interpretation. (Granger, Administrator, vs. Granger, 6 Ohio Rep.; Concier vs. Graham, 1 Ohio Rep.) As I do not think the plea would have availed the party anything, I am in favor of affirming the judgment.